UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                           No. 20-2331


In re: KEITH A. ARRICK, SR.,

                     Petitioner.



                On Petition for Writ of Mandamus. (1:17-cv-00131-TSK)


Submitted: April 27, 2021                                         Decided: April 30, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Keith A. Arrick, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith A. Arrick, Sr., petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his Fed. R. Civ. P. 59(e) motion for relief from the court’s

judgment dismissing his Bivens ∗ claim. He seeks an order from this court directing the

district court to act. Our review of the district court’s docket reveals that the district court,

on March 31, 2021, denied Arrick’s Rule 59 motion. Accordingly, because the district

court has recently decided Arrick’s case, we deny the mandamus petition as moot and deny

Arrick’s motion to appoint counsel. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                          PETITION DENIED




       ∗
           Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971).

                                               2